DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
 
Status of the Claims
Claims 98, 100-102, 104, 106-109, 111-113, 115-127, 133, and 136-138 are pending, presented for examination, and rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 98, 100-102, 104, 106-109, 111-113, 115-127, 133, and 136-138 stand rejected under 35 U.S.C. 103 as being unpatentable over Thorengaard (WO2009/007767), in view of Van Damme (U.S. 9,023,322), and Wurzer (U.S. PGPub. 2014/0271840).
Applicants’ claims are directed to tableted chewing gum compositions formed from first and second particulates combining a second particle population of cannabinoids with each of water-soluble chewing gum ingredients, and a first population of water-insoluble gum base particles containing natural resins selected from a Markush-type listing of alternatives, which in Claim 133, and 134 are present in concentrations of between 10-40% of the gum base, that releases cannabinoids at defined rates upon chewing in a manner where the natural resins “partly control” the release of the cannabinoids.  A patent applicant is free to recite features of an apparatus either structurally or functionally.  See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The examiner notes that per applicants specification, a composition described as containing 36% “gum base 10” (which contains 25% polyvinyl acetate, 5% polyisobutylene, 5% butyl rubber (isobutylene-isoprene copolymers), 25% natural resin, 17% calcium carbonate, 5% emulsifier, 13% wax, and 5% vegetable fat) combined with 56.5% sweetener, 4% flavor, and approximately 0.7% CDB gives rise to the release characteristics recited by the instant claims.  See Specification “Example 14.”  Moreover, art that describes release of agents from gums containing natural resin via the process of chewing will be construed as addressing the “partly controlled’ language of Claim 98.  Claims 100-102 further narrow the rate of release of cannabinoids from the chewing gum.  Claim 104 narrows the identity of water-insoluble gum base particles to ones including natural resins and polyvinyl acetate in defined concentrations of the gum base portion of the chewing gum.  Claims 106–109 providing concentration limitations pertaining to each of the first and second particle populations.  Claims 111-113, 115, and 116 specify that the gum composition is multi-layered with defined partitioning of components.  Claim 117 defines the quantity of cannabinoid present in the gum, with Claims 118, 119, 121, 122, 124, and 125 specifying types of cannabinoid which must be present.  Claims 120, 121, 123, 126, and 127 indicate that the cannabinoids are to be combined with sugar alcohols, cyclodextrins to form complexes, terpenes, solubilizers, and self-emulsifying agents, respectively.   Claims 133, 136, and 137 recite “product-by-process” language which, as discussed in greater detail above, in the absence of evidence tending to establish a structural difference or unexpected results which such process steps impart, fail to limit the composition being claimed.  Claim 138 specifies that the cannabinoid is provided with a lipid carrier.
Thorengaard describes chewing gum tablets formed from gum base granules and particles of drug delivery systems, addressing the “compressed particles in tableted chewing gum composition” language of the claims.  (Abs., Pg. 2).  Thorengaard describes these chewing gum tablets as comprising a multitude of layers compressed together to form adjoining layers, where in embodiments described Thorengaard indicates that any of the various layers may be either free of gum base or free of drug delivery systems.  (Pg. 20-21).  This gum base free layer according to Thorengaard may comprise bulk sweeteners, other chewing gum ingredients in powder form, and may contain one or more active ingredients.  (Pg. 21).  Thorengaard indicates that in some embodiments, the particles of gum base material represents at least 5% of the gum tablet.  (Pg.23).  While Thorengaard does not recite the instantly claimed cannabinoids as among the various active agents suitable for such formulation, Thorengaard specifically states that the listing, while expansive, is not exhaustive.  (Pg. 84).  Concerning the concentration of natural resins present in the gum base particles limitations of the instant claims, Thorengaard describes the gum base composition components as varying widely, but in typical formulations containing between 5-50% elastomeric compounds, 5-55% elastomer plasticizers, 0-40% waxes, 5-35% softener, 0-50% filler, and 0-5% miscellaneous ingredients such as antioxidants, colorants, and the like.  (Pg. 28).  Thorengaard describes each of the polyisobutylene, isobutylene-isoprene copolymers, and polyvinyl acetate as exemplary elastomers (Pg.29), with combinations of polyisobutylene, isobutylene-isoprene copolymers and polyvinyl acetate being among the most preferred.  (Pg. 31).  A variety of natural resins including the claims resins based on gum and wood rosin of Claim 98 are recited by Thorengaard as elastomer plasticizers, by the concentration ranges Thorengaard recites relative to the gum base portion of the gum, addresses the “one or more natural resins in an amount of 10-40% by weight of the gum base” limitations of the instant claims. (Pg. 31).  Vegetable oils are recited as suitable softeners to address the lipid carrier of Claim 138, (pg.33), with calcium carbonate recited as a useful filler.  (Pg.43).  Each of the elements of applicants “Gum Base 10,” related to the “second population of particles” of Claim 98, are therefore recited by Thorengaard in concentrations overlapping those recited by applicants, rendering their claimed “Gum Base 10” an obvious modification of the teachings of Thorengaard.  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art).  Thorengaard indicates a wide variety of components may suitably be incorporated into the water-soluble portion of the chewing gum tablets described.  (Pg. 43).  Bulk sweeteners, such as the isomalt incorporated into “CG100” of applicants disclosure, may suitably represent between 5-90% of the gum, with high intensity sweeteners such as the sucralose and acesulfame of CG100 representing 0.01-0.5% and flavoring agents including each of the menthol and eucalyptus of CG100 present in amounts of between about 0.1-30% of the gum.  (Pg. 43-46).  Thorengaard indicates that the rate of release of agents provided in the gum materials may suitably be adjusted to reflect, among others, combinations of quick and prolonged release, such as at least one fast release system releasing between 80-100% of the active ingredient is released within the first 6 minutes of chewing.  (Pg.49-50).  Concerning the specific rate of cannabinoid release recited by the claims, Applicants are reminded that when as here, the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (Where the claimed invention and prior art are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thorengaard indicates that the release rate profile of any of the active agents incorporated into the chewing gum tablets may be adjusted by modifying any of a number of different variables, thus establishing the release rate of the agent so provided a result-effective variable suitable for optimization through little more than routine experimentation of the skilled artisan, such as to achieve release of between 80-100% of the active agent within the first 6 minutes of chewing the compressed gum.  (Pg. 49-50, 64), see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Thorengaard describes the gum compositions as homogeneously compounded in a number of locations, addressing limitations of the instant claims.  (Pg. 85-7; 91).
Van Damme also describes cannabinoid containing chewing gum compositions containing between 0.01-15% of a cannabinoid or combination of cannabinoids.  (Abs.).  An embodiment disclosed by Van Damme contains 10mg cannabinoid in the form of THC, (Col.5, L.65-67), with cannabidiol recited as an alternative cannabinoid.  (Col.6, L.40-51).  A preferred version of the gum composition releases between 1-30% by weight of the cannabinoid within the first five minutes of chewing, overlapping or otherwise rendering obvious the release rates of the instant claims.  (Col.3, L.52-57).  See Peterson, and Aller, supra; see also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Gum base according to Van Damme represents about 25-85% by weight of the gum composition, which may contain any of a variety of other components known to be useful as chewing gum components, including but not limited to emulsifiers, plasticizers, and flavoring agents.  (Col.4, ll.4–15).  Sweeteners includable in the  chewing gum as commonly employed gum components include sugar alcohols according to the instant claims.  (Col.4, ll.54–67).
Wurzer describes concentrates obtained from cannabis which include cannabinoid and terpene compositions for incorporation into edible matrices, [0002], among which Wurzer specifically describes chewing gum compositions.  [0018; 0022].  Indeed, Wurzer advocates complexing such cannabinoids in chewing gum compositions in cyclodextrins to improve water solubility per the instant claims, and using them either in isolation or combination, with other cannabinoids or terpenes.  [0022].  Cannabinoids to be included in such concentrates include each of the CBD, THC (which applicants’ specification indicates addresses the phytocannabinoid limitations of Claim 122), CBDA, CBDV, THCA, and THCV of the instant claims.  [0004-07].  
The art at the time of the instant application therefore suggests multilayer cannabinoid-containing chewing gum compositions compressed from granules of, on one hand insoluble natural resin gum bases and polyvinyl acetate polymers, and on the other hand water-soluble gum ingredients, where the cannabinoid can be incorporated into either or both sets of granules, where the gum can be designed to release a variety of agent concentrations within the first five minutes of ingestion from a total weight of cannabinoid of for example 10mg per gum composition, containing each of the individually recited cannabinoids, isolated cannabinoids, phytocannabinoids, terpenes, sugar alcohols, cyclodextrin-complexed cannabinoids to provide water-soluble cannabinoids, solubilizers, and self-emulsifying agents in concentrations and amounts either overlapping or serving as the starting point for routine optimization to arrive at the particular concentrations and amounts claimed.  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Where, as here, there is no indication that combining the teachings of three references related to formulating cannabinoid-containing chewing gum compositions to select each of the above-recited claim elements from art readily available at the time of the instant application was either unpredictable nor gave rise to anything unexpected, such a combination is obvious.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicants argue primarily by simply listing claim limitations or duplicating claim language, and baldly asserting these elements are not taught by the art.  This is a per se ineffective means of rebutting a prima facie case of obviousness.  In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[T]he Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).
For example, Applicants argue that the “second population” language of the instant claims, as well as a specification of the amount of cannabinoids present in the compositions of the instant claims are neither taught nor suggested by the prior art.  Indeed, applicants repeatedly assert that the amount of active agent to be incorporated into the gum compositions is absent from the art.  This is not an accurate assessment of the record.  For example, Van Damme describes cannabinoid-containing chewing gum compositions containing between 0.01-15% of a cannabinoid or combination of cannabinoids, with a specific embodiment disclosed by Van Damme contains 10mg cannabinoid in the form of THC.  As Van Damme recites cannabidiol as an alternative cannabinoid to THC, the substitution of one for the other is prima facie obvious, as has repeatedly been set forth by the examiner.  These disclosures of effective amounts of cannabinoid to be incorporated into chewing gums as an active agent are therefore properly relied upon in combination with the remaining art the Examiner relies on in formulating the instant prima facie case of obviousness. 
Applicants assertion that the art relied upon fails to address the rate of release language of the claims is likewise unpersuasive, because Van Damme specifically states that a preferred version of the gum composition releases between 1-30% by weight of the cannabinoid within the first five minutes of chewing.  Ditto applicants assertion that the language concerning sugars or sugar alcohols (Thorengaard pg. 43-46), and natural resins (Thorengaard pg. 31) is not addressed by the art.
Applicants assertion that the Examiner has failed to provide a motivation to combine Thorengaard with Van Damme and Wurzer is inaccurate.  Applicants’ cannabinoid chewing gum is, as the examiner has repeatedly explained, little more than the predictable use of prior art elements according to their established functions; an arrangement of old elements with each performing the same function it had been known to perform and yielding no more than one would expect.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007).  Applicants apparent insistence on the Examiner’s application of the so-called “TSM Test” misconstrues governing precedent.  To be sure, the court has acknowledged that “demonstrating a teaching, suggestion, or motivation to combine known elements in order to show that the combination is obvious...capture[s] a helpful insight’; However, the Court then nearly immediately establishes that “the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.”  KSR at 1396.  The court unequivocally indicates that “our cases have set forth an expansive and flexible approach” to the question of obviousness, requiring only “some articulated reasoning with some rational underpinning [is required] to support the legal conclusion of obviousness.”  Id. at 1395-96.  The Examiner points to art describing tableted chewing gum formulations comprising a water-soluble particulate component combined with water-insoluble particulate components containing the active component combinable in the manner and containing the ingredients applicants claim, art indicating that cannabinoids are known to be usefully included in chewing gum compositions as active agents to be released in a manner consistent with the instant claims and articulated a rationale for combining these teachings to arrive at the instantly claimed compositions.  For formulating a prima facie case of obviousness and thereby shifting the burden of demonstrating secondary indicia of nonobviousness, nothing more is required. 
The amount of natural resin of the instant claims is indeed encompassed by the ranges taught by the prior art, placing on applicants the burden of demonstrating some degree of criticality of the range claimed absent from the record.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicants assertion that the art fails to allocate the active into the portion of particles containing water-soluble gum ingredients again fails to properly reflect the teachings of the art, as Thorengaard specifies that “the gum base free layer…may contain one or more active agents.”  (Thorengaard, pg.21).  Again, applicants bear the burden of providing evidence and argument to rebut the prima facie case of record.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  They have not.  
For at least these reasons, applicants arguments are unpersuasive.

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613